               Case 19-21442-LMI          Doc 117     Filed 02/26/20      Page 1 of 4



From: Lori Gajewski <gajewski4@yahoo.com>
Sent: Sunday, February 23, 2020 1:33 PM
To: Aaron Wernick <awernick@furrcohen.com>
Subject: further review

The attached payment made for services for WeRunAds was set up through Steven Bransfield SB&A
Media to continue my business as an affiliate with Mr. Bransfield. The attached amount was paid to him
with the understanding that I would have continued support. Where is that support now?
Also, this was offered to me as a "scholarship". Now, where is the ongoing support for that?
Please review
thanks
Lori Gajewski
Case 19-21442-LMI   Doc 117   Filed 02/26/20   Page 2 of 4
Case 19-21442-LMI   Doc 117   Filed 02/26/20   Page 3 of 4
Case 19-21442-LMI   Doc 117   Filed 02/26/20   Page 4 of 4
